DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US Pub. 2008/0129086 in view Thurston US Patent 6507962.

With respect to claim 1, Holmes discloses a lifter comprising: 
a frame (24); 
a motor part (12) coupled to the frame; 
a drum (44) rotatably coupled to the motor part (12) and including a plurality of winding parts (drum grooves) formed at regular intervals along a rotary shaft direction (along drum); and 
a plurality of wires (50, 52, 54, 56, 58) connected to be wound around the plurality of winding parts, respectively, 

Holmes does not disclose wherein one end of each of the plurality of wires is connected to a respective one of the plurality of winding parts, and another end of each of the plurality of wires is detachably fixable to a ceiling, and wherein when the drum rotates in one direction, the plurality of wires are wound on the plurality of windinq parts of the drum, and when the drum rotates in a direction opposite to the one direction, the plurality of wires are unwound from the plurality of windinq parts of the drum.

However, the combination of Holmes in view of Thurston discloses wherein one end of each of the plurality of wires (16 of Thurston) is connected to a respective one of the plurality of winding parts (52 of Thurston or 44 of Holmes), and another end of each of the plurality of wires (16 of Thurston) is detachably fixable to a ceiling (as in Holmes), and wherein when the drum rotates in one direction, the plurality of wires (16 of Thurston) are wound on the plurality of windinq parts of the drum (44 of Holmes), and when the drum rotates in a direction opposite to the one direction, the plurality of wires are unwound from the plurality of windinq parts of the drum.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Holmes with the wire configuration of Thurston for the purpose of dividing the force of the load over each wire rather than on a single wire; and in the event of wire failure the load can be supported on the other wires.  

2. The lifter according to claim 1, wherein the drum comprises: a core (outer surface of drum); and a plurality of ribs (grooves portions of drum 44 as shown in Figure 6 or 8) formed vertically on an outer peripheral surface of the core and disposed at regular intervals along the rotary shaft direction to partition the plurality of winding parts.

3. The lifter according to claim 2, wherein the drum is disposed at a center of the frame (24), wherein the frame comprises a plurality of vertical pulleys (76, 78, 82, 80) disposed radially from the center of the frame, and wherein the plurality of vertical pulleys are disposed between the one ends and the other ends of the plurality of wires respectively to change a direction of the plurality of wires to a direction perpendicular to the ceiling (pulleys change direction).

With respect to claims 4-5, Holmes discloses the lifter according to claim 3, except wherein the plurality of winding parts comprises first to fourth winding parts, and wherein the plurality of wires comprises first to fourth wires wound around the first to fourth winding parts, respectively; 
wherein the plurality of ribs comprises first to fifth ribs, and wherein each of the first to fourth winding parts is formed between two adjacent ribs among the first to fifth ribs.

However, the combination discloses wherein the plurality of winding parts (44 of Holmes) comprises first to fourth winding parts, and wherein the plurality of wires (16 of Thurston) comprises first to fourth wires wound around the first to fourth winding parts (Figure 5 shows 16), respectively;
[claim 5] wherein the plurality of ribs (of Holmes) comprises first to fifth ribs edges forming channels or grooves (of Holmes forms grooves), and wherein each of the first to fourth winding parts is formed between two adjacent ribs among the first to fifth ribs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Holmes with the wire configuration of Thurston for the purpose of dividing the force of the load over each wire rather than on a single wire; and in the event of wire failure the load can be supported on the other wires.  

6. The lifter according to claim 5, wherein the plurality of vertical pulleys comprise first to fourth vertical pulleys disposed radially from the center of the frame (24 of Holmes), and wherein the first to fourth wires are wound around the first to fourth vertical pulleys, respectively.

7. The lifter according to claim 6, wherein the first to fourth vertical pulleys are disposed horizontally on the same plane (on same plane as in Holmes).

8. The lifter according to claim 6, further comprising: a plurality of horizontal pulleys (68, 70, 72, 74 of Holmes) disposed between the one ends of the plurality of wires and the plurality of vertical pulleys, respectively.

9. The lifter according to claim 8, wherein the plurality of horizontal pulleys comprise first to fourth horizontal pulleys facing the outer peripheral surface of the drum, and wherein the first to fourth horizontal pulleys are disposed between the one ends of the plurality of wires and the first to fourth vertical pulleys, respectively, and the first to fourth wires are wound around the first to fourth horizontal pulleys, respectively (wound around and disposed between as in Holmes).

10. The lifter according to claim 9, wherein the first and second horizontal pulleys (72, 74 of Holmes) are positioned at one side of the drum, and wherein the third and fourth horizontal pulleys are positioned at a side opposite to the first and second horizontal pulleys with respect to the drum (68, 70 of Holmes).

11. The lifter according to claim 10, wherein each rotary shaft of the first to fourth vertical pulleys is disposed to be parallel with the ceiling (all vertical pulleys shafts are parallel as in Holmes), and wherein each rotary shaft of the first to fourth horizontal pulleys is disposed to be perpendicular (all horizontal pulleys shafts are perpendicular) to the rotation shaft of the first to fourth vertical pulleys.


15. The lifter according to claim 3, wherein the frame (14, 24, 32 of Holmes) comprises: a square main body part (top surface of 24) facing the ceiling; an extending part (extended portions of 24 near vertical pulleys) formed at each corner of the main body part; and a loading part (top end portions of 24 and 14) disposed on an upper surface (top surface) of the main body part, wherein the plurality of vertical pulleys are disposed on each extending part, and wherein the motor part and the drum are disposed on a lower portion (side portion of 24) of the center of the main body part.


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US Pub. 2008/0129086 in view Thurston US Patent 6507962 in further view of Krengel US Patent 7325785.

With respect to claims 12-14, Holmes discloses the lifter according to claim 2, except further comprising: a plurality of pressurization parts configured to be inserted to the plurality of winding parts, respectively, and pressurize the plurality of wires wound around the plurality of winding parts towards the core, respectively;
[claim 13] wherein each of the plurality of pressurization parts comprises: a pressurization member coming into contact with each of the plurality of wires; and a fixing member coupled to the pressurization members to enable the pressurization member to rotate.

However, Kreng discloses a plurality of pressurization parts (42, 44) configured to be inserted to the plurality of winding parts, respectively, and pressurize the plurality of wires wound around the plurality of winding parts towards the core, respectively;
[claim 13] wherein each of the plurality of pressurization parts comprises: a pressurization member (42) coming into contact with each of the plurality of wires (48); and a fixing member (shaft portion to allow rotation) coupled to the pressurization members to enable the pressurization member to rotate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Holmes with the pressurization member of Krengel for the purpose of maintaining the tension on the wires so they do not accidentally disengage from the winding parts or grooves of the drum thus preventing hoisting failure.  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US Pub. 2008/0129086 in view Thurston US Patent 6507962 in further view of Krengel US Patent 7325785 in further view of May US Patent 4611787.

With respect to claims 14, Holmes discloses the lifter according to claim 13, [claim 14] wherein an elastic member is disposed at one end of the fixing member, and wherein the elastic member is connected to a lower extending part extending to be parallel with a shaft direction of the drum at a certain interval from the drum.

However, May discloses wherein an elastic member (spring biasing arm 203, 205) is disposed at one end of the fixing member, and wherein the elastic member is connected to a lower extending part extending to be parallel with a shaft direction of the drum at a certain interval from the drum.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Holmes with the spring biased arm of May for the purpose of further increasing the tensioning on the wires for reduced chances of hoisting failures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654